UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1916


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

DURHAM COUNTY MAGISTRATE OFFICE; E. HUNT; DANIEL WILLIS;
JUDGE JONES; JUDGE DAVIS; DURHAM CO. DETENTION FACILITY;
CHIEF PRIGNANO; LAVERNE T. ALLEN; DURHAM COUNTY DISTRICT
ATTORNEY OFFICE; HEAD D.A. DEBERRY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cv-00409-TDS-LPA)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Michael Allen, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

complaint because Allen qualified as a three-striker under the Prison Litigation Reform

Act, 28 U.S.C. § 1915(g), failed to pay the filing fee, and failed to allege that he was under

imminent danger of serious injury. We have reviewed the record and find no reversible

error. Accordingly, we affirm the district court’s order. Allen v. Durham Cnty. Magistrate

Off., No. 1:21-cv-00409-TDS-LPA (M.D.N.C. Aug. 18, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2